UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1827



SAADAT A. SIDDIQUI,

                                              Plaintiff - Appellant,

          versus


NORTHERN TELECOM INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-97-260-5-H2))


Submitted:   November 16, 1999            Decided:   December 8, 1999


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Saadat A. Siddiqui, Appellant Pro Se. Frank Pelouze Ward, Jr.,
MAUPIN, TAYLOR & ELLIS, P.A., Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Saadat Siddiqui appeals the district court’s order denying his

claims of employment discrimination and retaliation filed pursuant

to Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. § 2000e -

2000e-17 (West 1994 & Supp. 1999).             We have reviewed the record and

the   district    court’s      opinion    and    find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Siddiqui v. Northern Telecom, Inc., No. CA-97-260-5-H2 (E.D.N.C.

May 20, 1999).     We deny Siddiqui’s motion to reconsider our order

granting the Appellee an extension of time to file its informal

brief.    Further, we deny Siddiqui’s motion to reconsider our order

denying   his    motion   to    reject    the    Appellee’s    informal   brief.

Siddiqui’s motion for an extension of time to file a reply after

our action on these motions is likewise denied.               Finally, we deny

Siddiqui’s motion to submit all motions to the panel for immediate

ruling; his motions have been submitted to the panel in accordance

with the court’s standard case processing procedures.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                         -2-